Citation Nr: 0018632	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-48 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for actinic keratosis 
and basal cell carcinoma.

2.  Entitlement to service connection for a renal cyst.

3.  Entitlement to service connection for residuals of 
degenerative joint disease of the right shoulder.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim for service connection for multiple 
joint arthritis, to include arthritis of the cervical spine.

5.  Entitlement to an increased evaluation for the veteran's 
service connected residuals of prostatitis and epididymitis, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for the veteran's 
service connected residuals of seborrheic dermatitis, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for the veteran's 
service connected residuals of chest wall pain, currently 
evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for the veteran's 
service connected residuals of low back pain, currently 
evaluated as 60 percent disabling.

9.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran in October 1992, the veteran and his spouse in 
February 1993.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1954 and from March 1955 to March 1982.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a series of rating decisions, beginning in May 
1991 and continuing over numerous subsequent rating 
decisions, of the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's multiple 
claims, as identified on the title page hereinabove.

It is noted that the veteran requested a hearing before a 
Member of the Board, which was scheduled for March 8 2000.  
Notification of the scheduled hearing was sent to the veteran 
in a letter dated January 12, 2000.  The record indicates 
that the veteran notified the Board that he was physically 
unable to travel to the scheduled hearing and that he wished 
his case to proceed after his representative made a 
presentation on his behalf.  Accordingly, his requested 
hearing before the Board was canceled.

It is also noted that the claims file contains evidence, 
consisting of a letter from the veteran and numerous attached 
exhibits, which was received at the RO in September 1999 and 
forwarded to the Board.  This was after the last supplemental 
statement of the case was issued the veteran in August 1999.  
Much of the material submitted by the veteran duplicated 
material previously submitted to and considered by the RO.  
However, some of the material was not previously considered 
by the RO.  The veteran indicated in his statement that he 
wished to waive RO consideration of this evidence in 
accordance with 38 C.F.R. § 20.1304(c).  Accordingly, the 
Board will consider this additional material.

In his September 1999 statement, the veteran discussed 
several issues not currently on appeal to the Board.  In 
particular, the veteran discussed seeking service connection 
for sinusitis and allergies, hypertension, diabetes mellitus, 
and a lingular granuloma of the left lung.  As to a claim 
seeking service connection for sinusitis, the Board denied 
such a claim on the merits in July 1985 and August 1987, and 
in February 1991, the Board determined new and material 
evidence had not been submitted to reopen the claim.  A July 
1995 rating decision of the RO also determined that new and 
material evidence had not been submitted to reopen the claim.  
The veteran did not timely appeal that rating decision.  By 
his September 1999 statement, the veteran is apparently again 
seeking to reopen his claim for service connection for 
sinusitis.  As for the other claims for service connection 
for hypertension, diabetes mellitus, and a lingular granuloma 
of the left lung, the Board notes that these are new claims 
never previously considered by the RO.  These claims are 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  Although the veteran has been diagnosed with actinic 
keratosis and basal cell carcinoma, and also with renal 
cysts, these diagnoses were not made until many years after 
the veteran's service, and there is no competent medical 
evidence of a nexus between these currently diagnosed 
disorders and the veteran's service.

2.  The veteran has not submitted plausible claims for 
service connection for actinic keratosis and basal cell 
carcinoma, or for renal cysts.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of all the veteran's remaining 
(well-grounded) claims.

4.  The evidence of record reflects that the veteran had an 
in-service right shoulder injury and a current diagnosis of 
degenerative joint disease of the right shoulder, and there 
are medical opinions of record establishing a nexus between 
the current diagnosis and in-service injury.

5.  The evidence demonstrates that the veteran's current 
diagnosis of degenerative joint disease of the right shoulder 
had its onset in service.

6.  The veteran's claim for service connection for multiple 
joint arthritis was denied by a Board decision in August 1987 
and his claim for service connection for arthritis of the 
cervical spine was denied by an RO rating decision in 
September 1989.

7.  Evidence added to the record since the Board decision in 
August 1987 and RO rating decision in September 1989, either 
does not bear directly and substantially upon the specific 
matter under consideration, or is cumulative and redundant of 
previously considered evidence, and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the case.

8.  The veteran's residuals of prostatitis and epididymitis 
are not shown to be productive of renal dysfunction, urinary 
incontinence, recurrent urinary tract infection, a 
requirement for dilatation or drainage, a daytime voiding 
interval less than every two hours, or of a requirement to 
void more than two times per night.

9.  The veteran's residuals of seborrheic dermatitis are well 
controlled with medication, and are not shown to be 
productive of constant exudation or itching, extensive 
lesions, or marked disfigurement.

10.  The veteran currently experiences no musculoskeletal 
residuals of chest wall pain.

11.  The veteran's service connected low back disability is 
not manifested by either residuals of a fracture of a 
vertebra or ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  The claims for service connection for actinic keratosis 
and basal cell carcinoma, and for renal cysts, are not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The veteran's degenerative joint disease of the right 
shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The Board decision in August 1987, which denied service 
connection for multiple joint arthritis is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).

4.  The RO's rating decision in September 1989, which denied 
service connection for arthritis of the cervical spine is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  

5.  Evidence submitted since the August 1987 Board decision 
and September 1989 rating decision is not new and material, 
and the veteran's claim of entitlement to service connection 
multiple joint arthritis, to include arthritis of the 
cervical spine, is not reopened.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

6.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service connected residuals of prostatitis 
and epididymitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115, Diagnostic 
Code 7527 (1999).

7.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service connected residuals of seborrheic 
dermatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code 7806 (1999).

8.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service connected residuals of chest wall 
pain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5021 (1999).

9.  The criteria for an evaluation in excess of 60 percent 
for the veteran's service connected residuals of low back 
pain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5286, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board notes that the veteran had over 30 years of 
military service and thus, has extensive service medical 
records.  Service medical records for his first period of 
service, include a normal enlistment examination from 
December 1950, and a normal discharge separation examination 
in November 1954.  On reenlistment examination, in March 
1955, the veteran reported that his health was as good as his 
prior date of discharge.  All pertinent examination findings 
were normal.

There are numerous subsequent service medical records 
indicating treatment for prostatitis and epididymitis, 
seborrheic dermatitis, chest wall pain, and chronic low back 
pain.  (As service connection is in effect for each of those 
disorders and those issues are now before the Board for 
claims of increased evaluations, there is no need for the 
Board to further discuss the veteran's treatment in service 
for those disorders.)

Further review of service medical records reveals that the 
veteran was treated in August 1957 and there is a notation of 
"injured rib in motor scooter accident."  The veteran was 
treated for facial warts in 1968 and 1969, and for a 
recurrent wart-like lesion of the left upper lip in March 
1971.  The growth was removed and there was a diagnosis of 
hyperkeratosis with dermal fibrosis from the skin.  The 
veteran was treated for multiple joint pains in April 1971, 
and there was a diagnosis of a flu viral syndrome.  He 
complained of right arm pain in January 1973, after falling, 
and there was tenderness in the forearm, but no complaints 
regarding the right shoulder.  In November 1973, the veteran 
reported slipping on stairs and falling, hurting the right 
shoulder and right arm muscles.  Anterior deltoid myositis 
was diagnosed.  In December 1973, it was reported that the 
veteran responded poorly to treatment with heat packs, and 
continued to complain of much pain and limitation of motion.  
Treatment was discontinued due to the veteran changing his 
duty station and he was instructed to report for re-
evaluation by an orthopedic surgeon upon arriving at his new 
duty station.  However, subsequent service medical records 
are negative for any complaints or treatment regarding the 
right shoulder.  In February 1974, the veteran was treated 
for a history of left shoulder pain and tenderness and there 
was a diagnosis of bursitis.  The veteran was treated for 
complaints of multiple joint pain in June 1979, and there was 
a finding of viral flu syndrome but there was no other 
pertinent diagnosis made.  On an annual examination in March 
1980, the veteran was noted to have full range of motion of 
all extremities.  There was a note indicating "arthritis X3 
yrs.  Seen by physician + taking no meds."

The remainder of service medical records are entirely 
negative for any complaints, treatment, or diagnosis of any 
disorder pertaining to actinic keratosis, basal cell 
carcinoma, a renal cyst, degenerative joint disease of the 
right shoulder, or multiple joint arthritis, to include 
arthritis of the cervical spine.  On the veteran's retirement 
examination in January 1982, the veteran gave a medical 
history that reflected, in part, "considerable problems of 
pain in arms, hands, legs and back."  On examination 
findings, he was noted to have full strength and range of 
motion of all extremities, which would include the right 
shoulder.  Musculoskeletal findings for the spine were also 
normal.  Acne rosacea of the forehead and nose were reported, 
but there were no other findings regarding the skin and no 
diagnosis of actinic keratosis or basal cell carcinoma.  

(As the claims file contains numerous post-service medical 
records, many of which deal with issues not currently on 
appeal, such as sinusitis or gastritis, the Board will limit 
its discussion of post-service medical records to those 
relevant to the currently pending appellate issues.)

On VA examination in May 1982, the veteran complained of 
arthritic type pain in the right arm, hand, and shoulder.  
However, on examination range of motion for the shoulders 
were good and reflexes were normal for all extremities.  He 
also complained of considerable back and neck pain.  VA X-ray 
study of the spine, including the lumbar, dorsal, and 
cervical spine, were all normal.  Range of motion of the neck 
was normal.  X-ray study was also normal for the left 
shoulder, chest, pelvis, left hand, and left knee.  There was 
no X-ray study report for the right shoulder.  There were no 
symptoms regarding the veteran's epididymitis and his 
prostate was smooth, firm, subjectively tender, and not 
enlarged.  Skin was currently clear and there was no active 
seborrhea or acne rosacea.  Diagnostic impressions included a 
history of pain in the back of the neck, with minimal 
findings; and a history of arthritic pain in the shoulders, 
arms, and hands, with minimal findings.

By an August 1982 rating decision, service connection was 
granted for low back pain and a 10 percent disability 
evaluation assigned.  Service connection was also granted for 
a history of meralgia paresthetica, both thighs, with 
atypical diminished sensation; post operative left inguinal 
herniorrhaphy; history of prostatitis and epididymitis; and a 
fracture of the left ring finger with partial limitation of 
motion.  A noncompensable disability evaluation was assigned 
for each of those disorders.  In pertinent part, service 
connection for arthritis of the arms, hands, and knees was 
denied, as there was no current diagnosis of such disorder.  
His combined disability evaluation was 10 percent.

The veteran was admitted to a VA hospitalization for 
observation and evaluation in March 1984.  Orthopedic 
evaluation indicated low back pain of unknown etiology, but 
other findings were essentially normal, including normal 
physical and neurological examinations.  X-ray study of the 
bilateral femurs, pelvic, and lumbosacral spine showed 
minimal evidence of degenerative change, specifically 
spurring at L4.  Regarding reported arthralgia, the veteran 
reported a ten year history of stiffness of both hands.  
However, musculoskeletal examination was normal as were 
bilateral films of the hands.  Rheumatology consultant 
confirmed the presence of a normal rheumatologic examination.  
The rheumatology examination noted that examination of all 
joints was completely normal.  It was noted that the veteran 
had a history of multiple somatic complaints for which he was 
seeking compensation, with reported symptoms and disability 
out of proportion to impairments objectively demonstrable.  
Referral to psychiatry service indicated that the veteran had 
a significant pain amplification syndrome, perhaps related to 
a mild personality disturbance.

In April 1985, the veteran, accompanied by his 
representative, appeared and presented testimony regarding 
several issues at a hearing before Members of the Board in 
Washington, D.C.  In pertinent part, the veteran testified 
that he experienced pain in his left arm, but he made no 
complaints regarding the right arm or right shoulder.  He did 
report that he had arthritis of all major joints, including 
the hands, knees, and shoulders.  (See Transcript, p. 12).  
He claimed this was diagnosed in service around 1975, when a 
doctor told him he had arthritis of the spine.  But he 
acknowledged that the only X-ray evidence of arthritis was of 
the back, and not any other joints.  (See Transcript, p. 18).  
A complete transcript of the testimony is of record.

By a July 1985 decision of the Board, service connection was 
granted for seborrheic dermatitis and for musculoskeletal 
chest wall pain.  (Subsequently, the RO assigned a 
noncompensable disability evaluation for the dermatitis and a 
10 percent disability evaluation for the chest wall pain.)  
The Board also determined that multiple joint arthritis was 
not diagnosed in service, as there was only a clinical 
background of arthritis in service, which was not verified by 
either direct clinical observation or radiographic studies.  
Furthermore, post-service medical records were negative for 
any diagnosis of multiple joint arthritis.  Accordingly, the 
Board denied service connection for that disorder.  The Board 
also granted increased evaluations to 10 percent each for the 
veteran's right and left thigh meralgia paresthetica.  

(These changes brought the veteran's combined disability 
evaluation to 30 percent.  A separate 10 percent disability 
evaluation for the meralgia paresthetica of each thigh was 
subsequently granted, bringing his combined disability 
evaluation to 40 percent, effective April 1982 or since the 
date after discharge.)

The veteran next underwent a VA examination in April 1986, 
complaining in part of worsening low back pain and also 
arthritis in multiple body parts, but particularly the left 
shoulder.  There was slight spasm of the paravertebral lumbar 
musculature.  Range of motion of the lumbar spine was within 
normal limits.  There was a diagnosis of history of low back 
pain and no other pertinent diagnoses.

Within the claims file is a VA vocational rehabilitation 
folder indicating that the veteran did receive counseling 
concerning the program in 1986.  The counseling records 
indicated the veteran had been unemployed since his 
retirement from military service.  He reportedly did some 
volunteer work with the Armed Forces Retiree Association and 
Pope Air Base Credit Union, and enjoyed this work.  The 
counselor noted that the veteran has been a Personnel 
Sergeant Major in service and thus, had good administrative 
managerial experience.  However, he had no formal education 
in this field and with limited education and employment 
skills, he was considered to have a serious employment 
handicap.  At that time, the veteran was working to obtain an 
Associates Degree in Business Administration.  However, the 
veteran indicated he had no plans to seek employment after 
graduation, stating that he was quite satisfied to just 
continue doing volunteer work.  As he did not indicate an 
interest in seeking employment, he did not pursue Chapter 31 
benefits.

Among other treatment records submitted into the record were 
records from the Cape Fear Valley Medical Center, dated from 
March to April 1987.  These indicated the veteran was treated 
for complaints of lumbar and cervical pain and radiculopathy.  
There reportedly had been an acute increase in back pain in 
June 1986.  Examination of the neck revealed fair range of 
motion in all directions with some radicular pain to both 
shoulders with extreme positions of the head.  A computerized 
tomography of the neck was performed and the impression 
indicated significant degenerative disc disease at the C4-C5 
level with encroachment on the neural canal producing some 
spinal stenosis and compression of the cord as well as a 
narrowing of the foramina, especially along the right margin.  
There were also mild degenerative changes along the C5-C6 
level.  Discharge diagnosis was cervical spondylosis with 
disk herniation.

Following a motion for reconsideration, the veteran's claims 
regarding multiple joint arthritis and the rating assigned 
his low back pain, amongst other issues, were reconsidered by 
the Board in August 1987.  Once again, the Board found that 
while the veteran had complained of arthritic pain during his 
service, there was no evidence of a confirmation of the 
diagnosis of arthritis during service or within one year of 
service.  Accordingly, the Board agreed with the prior 
decision of the Board that denied service connection for 
multiple joint arthritis.  The Board also confirmed the 
earlier 10 percent disability evaluation for the veteran's 
low back pain.  The remainder of the prior Board decision was 
also affirmed.

In April 1988, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he was experiencing a worsening of his low back pain, 
among other issues.  A complete transcript of the testimony 
is of record.

Among subsequent medical records is a July 1988 record of 
hospitalization at the Cape Fear Valley Medical Center.  This 
indicated an admitting diagnosis of low back pain and neck 
and right arm pain.  The veteran complained of progressively 
worse pain for the past two weeks, which began suddenly after 
mowing his lawn.  The pain was associated with numbness and 
paresthesia.  Myelogram showed a herniated nucleus pulposus 
on the left at L5, S1, and a bulging disc at L4-5, associated 
with spondylosis in the cervical spine.  Electromyography 
(EMG) revealed a left S1 and right C6 radiculopathy, 
moderately severe.  A laminectomy was performed at L4-5 and 
L5, S1.  The veteran was then discharged home in improved 
condition.

On VA examination in December 1988, range of motion in the 
lower back was 45 degrees forward flexion, 10 degrees 
backward extension, and 20 degrees lateral flexion 
bilaterally and 30 degrees rotation bilaterally.  Reflexes 
were equal.  Straight leg raising was negative.  There were 
also complaints on examination regarding the veteran's 
prostatitis and epididymitis and his seborrheic dermatitis, 
each of which required treatment with medication.

A January 1989 rating decision granted an evaluation of 20 
percent for the veteran's low back pain, effective January 
1988; a temporary 100 percent evaluation from July 1988; and 
a 40 percent evaluation effective from September 1988.  
Increased evaluations of 10 percent were also assigned for 
his prostatitis and epididymitis and his seborrheic 
dermatitis.  As the veteran was also receiving a 10 percent 
evaluation for his chest wall pain, and a 10 percent 
evaluation for meralgia paresthetica for both his right and 
left thigh, his combined evaluation was increased from 40 to 
70 percent by this rating decision, effective September 1988.

A January 1989 private medical record noted degenerative disc 
disease, degenerative joint disease, moderately severe, of 
the cervical and lumbar spine, with associated radiculopathy.  
It was also stated that his medical problems were chronic and 
progressively worsening.

In May 1989, the veteran and his spouse, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he was again experiencing a worsening of his low back 
pain, among other issues.  A complete transcript of the 
testimony is of record.

Received in June 1989 were letters from R. Gaskins, Jr., 
M.D., and also V. Keranen, M.D.  These indicated continuing 
treatment of the veteran for complaints of back pain.  Dr. 
Gaskins reported that the veteran had been enrolled in 
college full time in 1986, but was advised to drop out of 
school due to his medical condition.  The letter from Dr. 
Keranen reported that the veteran had been experiencing 
increasing difficulty with back and left leg pain, and his 
condition had become pronounced with little intermittent 
relief.  It was opined that the veteran was restricted in his 
daily activities and could not be gainfully employed.

A March 1989 rating decision granted an evaluation of 60 
percent for the veteran's lumbar spine with low back pain, 
effective from September 1988, and his combined evaluation 
was increased to 80 percent, effective September 1988.  
Entitlement to TDIU was denied.

In August 1989, the veteran submitted a notice of 
disagreement regarding the denial of TDIU and also claimed 
service connection for a cervical disorder.  Service 
connection for arthritis of the cervical spine was denied by 
a September 1989 rating decision, which was not appealed.

The veteran submitted additional records of treatment 
pertaining to his cervical spine.  An October 1990 record 
from the Cape Fear Valley Medical Center indicated the 
veteran was hospitalized by Dr. Keranen for a surgical 
procedure, an anterior cervical disc excision, interbody 
fusion at C5-6 and C4-5.  There was a long history of neck 
problems reported and there had been a recent increase in 
pain in the neck and shoulders along with some numbness in 
the middle fingers of the right hand.  The diagnosis was of 
cervical spondylosis with disc protrusion and radiculopathy.

The record indicates that in January 1991, the veteran, 
accompanied by his representative, appeared and presented 
testimony regarding the issue of TDIU at a hearing before the 
Board in Washington D.C.  It is indicated within the claims 
file that a tape recording of the hearing is of record.  By a 
February 1991 decision, the Board, in pertinent part, denied 
entitlement to TDIU.

Private medical records from the office of C. Hoffman, Jr. 
M.D., in March 1991, indicated the veteran was diagnosed with 
multiple renal cysts shown by MRI.

On VA examination in April 1991, the veteran had numerous 
complaints.  Dermatology examination indicated an 
erythematous poorly defined patch on the back, consistent 
with superficial basal cell carcinoma.  The assessment was of 
acne rosacea, controlled; seborrheic dermatitis; and probable 
basal cell carcinoma.  (It is unclear to the Board whether a 
subsequent biopsy was performed and whether or not the 
diagnosis of basal cell carcinoma was confirmed.)  Orthopedic 
examination indicated degenerative disc disease of the 
cervical, thoracic (which was accounting for musculoskeletal 
complaints of chest wall pain), and lumbar spine.  The 
acromioclavicular joints were normal bilaterally.  Also on 
examination, the prostate was 1+ to 2+ enlarged, and firm 
without nodules.  There was some tenderness in the upper part 
of the scrotum and over the epididymis bilaterally.

Numerous additional private medical records were received 
from the office of Dr. Keranen in December 1991.  Amongst 
these was a January 1988 treatment of the veteran for neck 
pain, in which he gave a history of shopping in a mall in 
November 1986, when the mall began to close and someone 
pulled down an overhead door, striking the veteran's head and 
back of his neck.  A subsequent computerized tomography scan 
reportedly revealed bone spurs in the neck and the veteran 
reported pain in the neck since this incident.  On 
examination, he walked normally and had full range of motion 
of the head and neck.  Beginning in March 1988, the veteran 
also indicated complaints of pain radiating from the neck 
into the right shoulder.  Other records indicate increasing 
complaints of sciatica.  These records pre-dated the 
veteran's 1988 lumbar laminectomy and 1990 cervical disc 
excision.  In a January 1991 treatment record, the veteran 
complained of right shoulder pain and a bony hard excrescence 
of the right acromial clavicular joint was observed.  Dr. 
Keranen indicated that this had never been seen before.  The 
veteran reportedly had just noticed this recently because it 
was painful.  Naprosyn was prescribed.  In April 1991, the 
lump was still there but the pain was gone.

Also received in February 1992 was a record from the 
Fayetteville Orthopaedic Clinic, dated in February 1991, 
which reported the veteran had been in a motor vehicle 
accident in 1986 resulting in a neck injury.  The growth on 
the right shoulder was also noted and it was stated that 
symptoms had greatly subsided since it appeared.  Range of 
motion of the right shoulder was full.  X-ray study showed 
deterioration of the joint.  The impression was some post 
traumatic arthritic change in the right acromioclavicular 
joint, probably following a Grade I strain.  Conservative 
treatment was recommended and a surgical excision if symptoms 
became more persistent.

Additional records were also received in February 1992 from 
Dr. Gaskins.  These revealed recent ongoing treatment of 
various orthopedic complaints, to include treatment for post-
traumatic neck and right shoulder pain.

Among other records received from the Womack Army Hospital 
and Pope Air Base Clinic were records of treating the veteran 
for complaints of abdominal pain, and testicular and inguinal 
pain.  There were also a couple of occasions of prostatitis 
and epididymitis.  A June 1991 record noted chronic left 
groin pain of unknown etiology and there was an observation 
of asymmetrical small renal cysts.

Records from the Social Security Administration reflect a 
1992 finding that the veteran was entitled to disability 
benefits.  It was stated the veteran was capable of sedentary 
work, but this ability was reduced by the need to frequently 
alternate positions and lie down.  It was determined that 
based upon physical limitations resulting from neck and back 
pain, in conjunction with his advanced age and limited 
education, disability benefits were warranted.  

The veteran submitted a letter in March 1992 in which he 
denied ever having been in a motor vehicle accident that 
resulted in an injury to his neck.  The veteran also argued 
in that letter that his service connected seborrheic 
dermatitis was the cause of his claimed basal cell carcinoma, 
and secondary service connection was warranted.  

A medical record from Dr. Keranen, dated in March 1992 noted 
the veteran had an episode of left leg pain that put him in 
bed for about three days.  However, in April 1992, he was 
reportedly getting along well.  There was an occasional bad 
day reported, which may stretch to 2 or 3 days, but other 
times the veteran would go a week without pain.  The major 
problem was morning stiffness.  The veteran walked normally, 
could heel and toe walk, and could flex to 15 degrees.  
Straight leg raising on the left produced a little back pain 
and left ankle jerk was diminished.  There was severe 
limitation of motion of the neck in all directions.

A March 1992 record from Womack Army Hospital noted treatment 
for a very tender left testicle.  He was given medication for 
orchialgia.  In April 1992, the testicles were of normal size 
and shape and were not tender.  There was tenderness to 
palpation of the left groin and the assessment was left groin 
pain.

In October 1992, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he is occasional placed on bed rest due to his back 
pain.  It was also stated that further back surgery may be 
needed in the future.  The veteran indicated that he felt 
unable to work, and had turned down an employment opportunity 
with an insurance agency.  The veteran also testified of 
chest wall pain that goes under his ribs.  He testified that 
he must take medication to control his seborrheic dermatitis, 
and the condition is aggravated anytime he goes out in the 
sun.  He also testified of testicular pain and epididymitis 
which occurs intermittently.  Regarding his right shoulder 
and neck, the veteran testified that he had pain in both 
areas since service.  He stated he had fallen off a motor 
scooter in 1957, and fallen on ice in 1973, causing the 
claimed disorders.  He also expressed his belief that his 
renal cysts and actinic keratosis were due to his service.  A 
complete transcript of the testimony is of record.

In February 1993, the veteran and his wife, accompanied by 
his representative, appeared and presented testimony at 
another hearing on appeal before a VA hearing officer.  Much 
of the veteran's testimony was repetitive to that offered in 
October 1992.  The veteran and his wife both offered 
testimony that the veteran has to use tar shampoo and other 
topical medications to prevent his facial skin form 
blistering.  They indicated his hair was extremely oily from 
the medication, and that it stained his clothes and bed 
linen, and had an offensive odor.  The veteran also repeated 
his belief that his service connected residuals of seborrheic 
dermatitis was the cause of his claimed skin cancer or 
actinic keratosis.  The veteran indicated he had numerous 
spots burned off his skin to ensure that they were not pre-
cancerous.  The veteran stated that he had similar growths 
burned off his skin while he was still in service.  Regarding 
his claimed renal cysts, the veteran acknowledged that no one 
could say whether they had been present 2 or 20 years.  He 
indicated his prostatitis was being treated by a private 
urologist, Dr. Hoffman.  The veteran reported severe pain on 
urination and stated the surgical removal of his left 
testicle had been proposed, but he was trying to control the 
condition by antibiotic treatment.  The veteran's wife also 
testified that the veteran urinates frequently, as often as 4 
times during the night.  A complete transcript of the 
testimony is of record.

Received in February 1993 from the office of C. Hoffman, Jr. 
M.D., were records indicating treatment of the veteran from 
1991 to 1993.  In March 1991, the veteran was diagnosed with 
multiple renal cysts shown by MRI.  A follow-up MRI in a year 
was recommended.  Other treatment records noted nocturia and 
urinary frequency, 2 or 3 times a night, and also testicular 
pain.  There was no further treatment regarding the 
previously diagnosed renal cysts.

Also received in February 1993 was a treatment record from 
Dr. Gaskins, dated in September 1992, indicating a 
significant flare-up of neck and back pain.  There were rigid 
muscle spasms.

Received in August 1993 were numerous records of treatment of 
the veteran, spanning from 1982 to 1993, at Pope Air Base 
Clinic and Womack Army Hospital.  These included several 
treatments for left testicular pain.  There was an assessment 
of chronic left orchialgia, and also left renal cysts.  There 
were reports of nocturia.  There were also intermittent 
treatment records regarding low back pain, as well as pain in 
the right shoulder and neck.  After some of the incidents of 
low back pain, bed rest was recommended.  A few records also 
indicate mild scaling of the skin around the scalp and face 
and a diagnosis of seborrheic dermatitis.

Received in April 1994 were private medical records from R. 
Appel, M.D., who evaluated the veteran's renal cysts and 
complaints of prostatitis and epididymitis.  Nocturia was 
reported one to three times nightly.  An MRI in April 1994 
confirmed the presence of the renal cysts and also noted 
thickening and fat surrounding the left spermatic cord and 
upper left testicle, compatible with the appearance of 
epididymitis.  However, testicular ultrasound indicated the 
testicles were entirely normal and there were no 
abnormalities with the epididymis.

A December 1994 emergency room record from the Womack Army 
Hospital indicates the veteran was treated for erythematous 
scaly mounds on the back, forehead and ears.  There was a 
diagnosis of actinic keratosis and a lipoma.  He was 
scheduled for a skin cancer screening.  A June 1994 screening 
revealed that the veteran was diagnosed with a basal cell 
carcinoma on the back.  Surgery was scheduled for the removal 
of the growth.

Received in September 1994 were private medical records from 
Dr. Gaskins, dated in June and July 1994, indicating the 
veteran had been treated for a flare-up of neck pain and also 
back pain.  It was stated that surgery had been recommended 
but the veteran wished to continue conservative treatment 
with medication for pain.  There was some low back muscle 
spasm and discomfort and there was an assessment of 
degenerative disc disease of the spine.  Additional private 
medical records received from Dr. Gaskins in May 1995 reveal 
a continuation of this assessment regarding the back.

An October 1995 record from Dr. Keranen indicates that it was 
suspected that the veteran had neuropathy due to his back 
disorder.

An MRI of the lumbar spine, dated in June 1996, indicated 
degenerative disc disease and post-operative changes.  There 
were no localizing disc herniations and there was 
questionable left-sided lateral recess stenosis at L5-S1.  A 
lumbar myelogram was performed in August 1996, indicating 
degenerative disc disease at L4-5 and L5/S1.  There was also 
mild postero-lithiases of the L4 body that was thought to be 
secondary to degenerative disc disease, a disc bulge 
centrally at L4-5, and blunting of the root shelve as it 
exits under the right L5 pedicle, which may be secondary to 
scarring.  A laterally herniated disc could not be excluded.

Received in January 1997 was a electromyography report, dated 
in August 1995, indicating an abnormal EMG due to denervation 
activity in the left flexor hallucis brevis, left S1 and L4-5 
paraspinous muscles, indicative f L5-S1 radiculopathy.

The veteran submitted numerous medical records in July 1997, 
many of which were unrelated to his pending appellate claims.  
However, amongst these were some records indicating 
occasional treatment from Dr. Keranen in 1996 an 1997 for low 
back pain.

A January 1998 letter from C. Wadon, M.D., indicates that she 
had taken over the practice of the now retired Dr. Keranen.  
It was stated that the veteran had chronic problems with back 
and neck pain, had undergone disc excision at L5-S1, and at 
two cervical levels, and still required narcotic pain 
medication.  It was opined that considering the veteran's 
background, education, and medical problems, he was not 
presently employable.  He was noted to currently be 65 years 
old.

The veteran underwent a VA examination in March 1998, and the 
examination recorded the veteran's multiple complaints.  The 
veteran gave a history of having a motor scooter accident in 
1957 and a fall on ice in 1973 in service.  The veteran 
complained of neck and low back pain and of marked limitation 
of motion reporting that he could not move his neck forward 
to read.  He also reported that his claimed right shoulder 
disorder was related to the 1957 accident.  On examination, 
posture and gait were normal although gait was very slow and 
the veteran walked with a cane and limped on his left lower 
extremity.  Examination of the scalp did not demonstrate 
seborrheic dermatitis at present.  It was stated that veteran 
did use hydrocortisone on skin lesions.  There was a slight 
erythema in the crease between the thigh and pubic area which 
could be dermatitis.  There was no visible dermatitis of the 
feet.  Digital examination revealed a flat prostate, more 
lateral on the right than the left.  There was marked 
tenderness in the lateral aspect of the flat prostate gland 
on the right.  Musculoskeletal examination of the neck 
revealed marked limitation of motion.  Examination of the 
shoulders revealed marked tenderness in the anterior bursa, 
the acromioclavicular joint, and the muscles of the upper 
posterior area.  Examination of the back revealed tenderness 
in the paravertebral muscle area of the dorsal spine, 
throughout the dorsal spine there was a skip area between the 
dorsal and lumbar spine.  There was tenderness at L5/S1.  
There was a lumbar scar from the herniated nucleus pulposus 
at L5/S1.  Left ankle reflex was absent and right ankle 
reflex difficult to obtain.  Among the multiple diagnoses 
were: post-operative herniated nucleus pulposus of the 
cervical spine with fusion, limitation of motion, and 
anterior spur at C3; a herniated nucleus pulposus of the 
lumbosacral spine with marked limitation of motion of the 
total spine, tenderness of the dorsal spine, degenerative 
disc disease of L4-5 and L5/S1, and degenerative arthritis; 
marked limitation of motion of the right shoulder with severe 
arthritic enlargement of the acromioclavicular joint, spur 
formation, and degenerative arthritis; degenerative joint 
disease of both acromioclavicular joints and both shoulders 
secondary to a motor scooter accident in 1957; prostatitis; 
epidymidis, difficult to examine objectively but no definite 
tenderness found in the left spermatic cord; history of 
seborrheic dermatitis of the scalp, under treatment and not 
visible today; history of renal cell cyst; history of basal 
cell carcinoma.  The examiner also stated that the veteran 
appeared to be unemployable as far as his physical defects.  
X-ray studies confirmed the degenerative joint disease and 
degenerative disc disease of multiple joints.

The claims file contains a number of VA outpatient treatment 
records spanning from 1995 through 1999 indicating 
intermittent treatment for chronic low back pain, neck pain, 
radiculopathy, right shoulder pain, and seborrhea, amongst 
other disorders.  Numerous records indicate the veteran was 
prescribed a tar shampoo to control his scalp dermatitis.  
Dermatology records from February 1997 indicate a basal cell 
carcinoma was diagnosed on the veteran's ear.  A September 
1997 dermatology record noted that the veteran was reportedly 
doing well and there had been no recurrence of the basal cell 
carcinoma tumor after removal.  However, in February 1999, 
there was a recurrence of the basal cell carcinoma on the 
right helix of the ear and the veteran again underwent a 
surgical removal.  

The veteran underwent a further VA examination of the spine 
in July 1999.  This examination discussed the veteran's 
history of chest wall pain, which was described as a burning 
pain, upper left quadrant and substernal.  It was also noted 
that the veteran's back hurts him constantly, sometimes 
severely and sometimes not severely.  The veteran could walk 
on his toes and heels.  Deep tendon reflexes in knees and 
ankles were intact.  Range of motion of the lumbar spine was 
0 degrees backward extension; 25 degrees lateral flexion 
bilaterally; 20 degrees lateral rotation bilaterally; and 25 
degrees of forward flexion.  The veteran dressed and 
undressed himself without undue difficulty.  The examination 
commented that the veteran had no sensitivity in the chest 
wall, and symptomatology was consistent with gastroesophageal 
reflux.  (The Board notes that numerous medical records 
within the claims file indicate that the veteran has been 
diagnosed with various gastrointestinal disorders, to include 
gastritis and diverticulitis, which are disorders not at 
issue in this current appeal.)  The examiner stated that at 
present there was no problem which could be characterized as 
musculoskeletal chest wall pain.  The diagnosis was status 
post-operative lumbar laminectomy with marked restriction of 
motion of the lumbar spine; and no evidence of 
musculoskeletal chest wall pain.

The veteran also underwent a VA genitourinary examination in 
July 1999.  The veteran complained of weak urinary stream, 
urinary frequency, sometimes urgency, difficulty with 
control, and occasional self-wetting.  He reportedly did not 
urinate much at any one time, and he did not wear any 
padding.  The veteran stated that he urinated three to four 
times per hour and five to six times per night.  It was 
observed that he did not need to go to the bathroom during 
the examination and showed no signs of incontinence.  On 
examination, external genitalia were normal.  Digital rectal 
examination revealed a homogenous prostate which was not 
significantly enlarged.  There was no significant tenderness 
or sensitivity of the testicles or supporting structures.  
The examination concluded that there was a history consistent 
with prostatism but no evidence of prostatitis and 
epididymitis at present.

The veteran underwent a VA examination of the peripheral 
nerves in July 1999 and it was indicated that he could walk 
on his toes and heels, with normal Romberg, but would not 
jog, nor bend or squat more than 50 percent.  Strength of the 
extremities was within normal limits, as were other sensory 
findings.  The diagnosis was that of lumbar disc disease for 
30+ years with an overall degree of functional impairment, 
mild to moderate because of pain that impairs walking, 
bending, squatting, and jogging; although muscle bulk, 
reflexes, strength, sensation, and range of motion (in the 
extremities) was close to normal.

The veteran also submitted a private medical record 
indicating an MRI of his lumbar spine in July 1999 that 
diagnosed multilevel broad based disc bulges with bilateral 
degenerative facet joint disease and moderate to marked 
bilateral symmetrical neural foraminal narrowing at L5-S1, 
L4-5, and L3-4.

II.  Analysis

A.  Original Service Connection Claims

The veteran and his representative contend, in essence, that 
service connection is warranted for actinic keratosis and 
basal cell carcinoma, renal cysts, and degenerative joint 
disease of the right shoulder.  The veteran has argued that 
he had growths removed during service, which he states were 
early basal cell carcinoma.  He has also argued that his 
service-connected residuals of seborrheic dermatitis are the 
cause of his actinic keratosis and basal cell carcinoma.  
Regarding the claimed renal cysts, the veteran has argued 
that they could have been present for any number of years and 
probably were present in service.  Regarding the degenerative 
joint disease of the right shoulder, the veteran has argued 
that he experienced several falls during his service that 
hurt the shoulder, and those traumatic injuries are the cause 
of the current diagnosis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

The threshold question that the Board must address is whether 
the veteran has presented well-grounded claims.  A well-
grounded claim is one that is plausible.  If he has not, the 
claims must fail and there is no further duty to assist in 
the development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has 
recently been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review the case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented well-grounded claims for service connection for 
either actinic keratosis or basal cell carcinoma, or for 
renal cysts.  In this regard, the Board notes that the 
medical evidence has been discussed in much detail above and 
it does show that the veteran has been diagnosed with each of 
these claimed disorders during his post-service period, 
although no diagnoses were made until many years after 
service.  In particular, actinic keratosis or basal cell 
carcinoma, was first suspected in 1991, and renal cysts were 
also first diagnosed in 1991.  This was many years after the 
veteran's retirement from service in 1982.

The Board further notes that there is no medical evidence of 
a diagnosis of actinic keratosis or basal cell carcinoma, or 
renal cysts, during service.  Nor is there any medical 
evidence that the claimed actinic keratosis or basal cell 
carcinoma are in any way related to the veteran's service 
connected residuals of seborrheic dermatitis.  Although the 
veteran was treated for residuals of seborrheic dermatitis 
during service, and he also had growths identified as warts 
removed in service, there is no medical evidence to indicate 
that these treatments in service are in any way related to 
the currently diagnosed actinic keratosis or basal cell 
carcinoma.  Nor is there any medical evidence of a nexus 
between the veteran's currently diagnosed actinic keratosis 
or basal cell carcinoma, or renal cysts and his military 
service.

In short, the veteran's contentions regarding actinic 
keratosis or basal cell carcinoma, and renal cysts are 
without merits.  Inasmuch as the veteran is offering his own 
medical opinion and diagnoses, the Board notes that the 
record does not indicate that he has any professional medical 
training or expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997)  
Also, "a layperson is generally not capable of opining on 
matters requiring medical knowledge."  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran has not met his burden of submitting evidence of 
well-grounded claims for service connection for actinic 
keratosis or basal cell carcinoma, or for renal cysts.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to either claim.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground either of the appellant's claims.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.  These claims 
are denied as not well grounded.

Turning now to the issue of the veteran's right shoulder, the 
Board notes that there is much recent medical evidence of 
record indicating a current diagnosis of degenerative joint 
disease of the right shoulder.  There also is at least one 
service medical record, from November 1973, in which the 
veteran reported slipping and falling on his right arm and 
right shoulder and hurting the area, and anterior deltoid 
myositis was diagnosed.  Subsequent service medical records 
were negative for complaints regarding the right shoulder.  
After the veteran separated from service in 1982, there were 
many post-service medical records that were negative for any 
diagnosis regarding the right shoulder.  However, beginning 
in 1991, a bony excrescence was observed on the veteran's 
right acromial clavicular joint by Dr. Keranen.  
Subsequently, the Fayetteville Orthopaedic Clinic, in 
February 1991, diagnosed deterioration of the right shoulder 
joint by X-ray study and indicated an impression of some post 
traumatic arthritic change, probably following a Grade I 
strain.  VA examination, in March 1998, diagnosed 
degenerative joint disease of both acromioclavicular joints 
and both shoulders secondary to a motor scooter accident in 
1957.

The Board finds that the veteran's claim regarding 
degenerative joint disease of the right shoulder is "well 
grounded," meaning that it is at least "plausible...or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board also finds 
that evidence pertinent to the claim has been fully developed 
and the "duty to assist" has been satisfied.  Murphy, 1 Vet. 
App. at 81.

In evaluating the veteran's claim, the Board notes that 
service medical records do indicate he fell off a motor 
scooter in 1957, although the only complaint was of rib pain 
and there were no complaints regarding the right shoulder 
then, or for many years later.  However, service medical 
records also do verify that the veteran injured his right 
shoulder during a fall in 1973 and was diagnosed with 
anterior deltoid myositis.  The Board finds the 1973 
diagnosis of a right shoulder injury in service, in 
combination with the currently diagnosed degenerative joint 
disease of the right shoulder, and the 1991 opinion from the 
Fayetteville Orthopaedic Clinic, and March 1998 VA 
examination opinion, is sufficient to make the claim well 
grounded.  The Board further finds that the same evidence is 
sufficient to warrant a grant of service connection for the 
claimed degenerative joint disease of the right shoulder.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  As to this issue, the Board 
realizes that the medical evidence of record does not paint 
an entirely clear picture regarding the cause of the 
veteran's right shoulder disorder and that there was no 
diagnosis of degenerative joint disease until almost nine 
years after the veteran separated from service.

Nonetheless, there is a verified injury in 1973 to the 
veteran's right shoulder during his service.  Furthermore, 
two medical records have indicated a current diagnosis of 
degenerative joint disease due to an earlier trauma to the 
shoulder.  First, a 1991 Fayetteville Orthopaedic Clinic 
record diagnosed post traumatic arthritic change, probably 
following a Grade I strain.  The Board accepts this opinion 
as a reference to the 1973 injury in service and finds that 
it supports a grant of service connection.  Second, the March 
1998 VA examination also discussed a trauma in service.  The 
VA examination discussed the 1957 motor scooter accident that 
is not shown to have involved the shoulders.  Nonetheless, 
the Board finds that what is significant about the 1998 VA 
examination is that it did attribute the current diagnosis to 
a traumatic injury in service, and as such traumatic injury 
is verified in 1973, the Board finds that this evidence also 
tends to indicate that service connection is warranted.  
There is no medical evidence to contradict the findings by 
the Fayetteville Orthopaedic Clinic and VA examination that 
the veteran's currently diagnosed degenerative joint disease 
of the right shoulder is due to a trauma to the joint during 
service.  As such, the Board finds service connection is 
warranted.

B.  New and Material Evidence

The Board notes that unlike the right shoulder, there is no 
evidence of any injury to the neck during the veteran's 
service.  Service medical records are negative for any 
complaints regarding the neck.  The veteran was treated for 
multiple joint pain in service, but this was related to flu 
viral syndrome.  There are also post-service medical records 
tending to indicate a post-service injury to the neck.  
Specifically, it was reported that in November 1986, the 
veteran injured his neck while shopping in a mall and having 
a metal door pulled down onto his neck.  Medical records 
indicate that the veteran experienced a significant 
exacerbation of neck pain in 1986, but there are no 
indications within the record of a diagnosed cervical 
disorder prior to 1986.  Although there are numerous medical 
records indicating that the veteran currently has significant 
cervical problems, to include degenerative disc disease, none 
of these records indicate any problems regarding the neck 
during service, nor do they in any way relate the veteran's 
current neck disorder to any incident in service.

Likewise, the veteran gave a history of multiple joint 
arthritis during his service on examination in March 1980.  
However, this history was never confirmed by any diagnosis or 
X-ray study.  Nor was multiple joint arthritis diagnosed 
within one year of service.  The veteran underwent numerous 
X-ray studies on VA examination in May 1982 and again in 
March 1984, to include X-ray study of the cervical spine.  
Both of these examinations indicated normal X-ray studies and 
there was no diagnosis of multiple joint arthritis.

In August 1987, the Board denied the veteran's claim for 
service connection for multiple joint arthritis, and by a 
September 1989 rating decision that was not appealed, a claim 
for service connection for arthritis of the cervical spine 
was also denied.  The only pertinent evidence received since 
those earlier final decisions has been evidence tending to 
show a current diagnosis of multiple joint arthritis, to 
include arthritis of the cervical spine.

Under applicable legal criteria, the August 1987 Board 
decision is final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.  Likewise, the September 1989 rating decision was 
also final.  Specifically, the record reflects that the 
veteran received notice of the rating decision as well as his 
appellate rights but failed to file an appeal within one year 
of notification.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  In order to reopen his claim, the veteran must 
present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
The Court has previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 144 (1991).  Whether the new evidence was "material" 
turned essentially upon the reasonable possibility that, when 
viewed in the context of all the evidence, it would change 
the outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  See also Winters v. West, 12 Vet. App. 203, 
(1999) (en banc).  The procedure which we must now follow is 
- first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
12 Vet. App. 209.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, 155 F.3d. 1356.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was further interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
155 F.3d. 1356, at 1363.  Finally, the credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Under the precedent decision of the Court in the Evans case, 
in order to reopen a previously and finally denied claim 
there must be new and material evidence entered into the 
record since the most recent denial on any basis, either on 
the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this time 
in connection with the appellant's claim of service 
connection for the cause of the veteran's death, is that 
which has been submitted since the Board entered its decision 
on this matter in August 1987, and since the RO entered its 
decision in September 1989, in light of the standard of 
38 C.F.R. § 3.156, as discussed in Hodge and its progeny.

In regards to the question of what is new evidence, the Board 
notes that there is a significant amount of new medical 
records submitted since those earlier decisions.  However, 
all of this evidence pertains only to the veteran's current 
treatment and diagnosis.  As discussed in detail above, there 
has been no evidence submitted tending to show that the 
veteran's currently diagnosed multiple joint arthritis, to 
include arthritis of the cervical spine, was present within 
service, or within one year of service, or was otherwise in 
any way related to any incident in service.

As such, this evidence is "new" only in the sense that it 
was not previously before agency decision-makers.  However, 
the evidence is shows no more than other medical records that 
were considered in August 1987 by the Board, and September 
1989 by the RO.  To that extent, these new treatment records 
add nothing of significance to the issue that was not 
previously known.

Accordingly, the Board concludes that new and material 
evidence to reopen the appellant's claim has not been 
presented.  

As a final matter, the Board notes that in recent 
supplemental statements of the case provided the appellant, 
the RO properly cited to 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge.  Therefore, after careful 
review of the record, the Board can find no reason why a 
remand of the appellant's appeal for further consideration by 
the RO under the Hodge standard would be judicially expedient 
or otherwise result in a different finding than that reached 
previously by the RO.  

C.  Increased Evaluation Claims

Regarding the veteran's claims for increased evaluations for 
his multiple service connected disorders, the Board finds the 
claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  In evaluating the veteran's requests for 
increased ratings, the evidence of record is considered, and 
the medical findings are then compared to the criteria set 
forth in VA's Schedule for Rating Disabilities.
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain upon those functional 
abilities.  38 C.F.R. § 4.10.

38 C.F.R. § 4.40 provides that functional loss of a part of 
the musculoskeletal system, due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion, may present a basis for 
the assignment of a disability rating, as a part which 
becomes painful on use must be regarded as seriously 
disabled.  Further, when rating disabilities of the joints, 
as in this case, inquiry will be directed to weakened 
movement, excess fatigability, in-coordination, and pain on 
movement.  38 C.F.R. § 4.45.  See also 38 C.F.R. § 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

1.  Residuals of Prostatitis and Epididymitis

Regarding the veteran's residuals of prostatitis and 
epididymitis, numerous post-service medical records have 
shown that the veteran has intermittently been treated for 
complaints of testicular pain and prostate tenderness.  He 
has also complained of frequent urination, which is his main 
reported residual of this disorder.  In February 1993, there 
was testimony that the veteran urinated as often as four time 
per night.  Records from Dr. Hoffman, dated from 1991 through 
1993, indicated reported nocturia of two to three times 
nightly.  On VA examination in March 1998, there was marked 
tenderness of the lateral aspect of the flat prostate gland 
on the right.  However, there was no evidence of epidymidis 
as there was no tenderness found in the left spermatic cord.  
On most recent VA genitourinary examination in July 1999, it 
was noted that the veteran required no padding.  Although the 
veteran stated that he urinated three to four times per hour 
and five to six times per night, it was observed that he did 
not need to go to the bathroom during the examination and 
showed no signs of incontinence.  The examination concluded 
that there was a history consistent with prostatism but no 
evidence of prostatitis and epididymitis at present.

The veteran's prostatitis is evaluated under the provisions 
of 38 C.F.R. § 4.115b, Diagnostic Code 7527, which directs 
that the disability is to be rated as a voiding dysfunction 
or urinary tract infection, whichever is predominant.  
Pursuant to 38 C.F.R. § 4.115a, a voiding dysfunction is 
rated as urine leakage, frequency, or obstructed voiding.

These various disorders are rated, under 38 C.F.R. § 4.115a, 
as follows:

Regarding leakage, if it is continual, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, 
the condition is rated 60 percent.  When this requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent rating is assigned, and when this 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day, a 20 percent rating is 
assigned.

With respect to urinary frequency, when there is a daytime 
voiding interval of less than one hour, or there is awakening 
to void five or more times per night, a 40 percent rating is 
assigned.  When the daytime voiding interval is between one 
and two hours, or there is awakening to void three to four 
times per night, a 20 percent rating is assigned.  When the 
voiding interval is between two and three hours, or there is 
awakening to void two times per night, a 10 percent rating is 
assigned.

Regarding the evaluation of obstructed voiding, urinary 
retention requiring intermittent or continuous 
catheterization is rated 30 percent.  A 10 percent rating is 
assigned when there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150cc; (2) uroflowmetry showing 
markedly diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  When there is obstructive symptomatology with 
or without stricture disease requiring dilatation 1 to 2 
times per year, a noncompensable evaluation is assigned.

When evaluating urinary tract infection, and there is poor 
renal function, the condition should be rated as a renal 
dysfunction.  When there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, a 30 percent rating is assigned.  When there is 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management, a 10 percent 
rating is assigned.

In addition, with regard to a renal dysfunction, a 100 
percent disability rating is warranted where regular dialysis 
is required or more than sedentary activity is precluded from 
one of the following: persistent edema and albuminuria; or, 
BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  An 80 percent disability rating 
is assigned where there is persistent edema and albuminuria 
with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss or limitation of exertion.  A 60 
percent disability rating is assigned where there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  A 30 percent disability rating 
requires constant or recurring albumin with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A zero percent (noncompensable) 
disability rating requires renal dysfunction with albumin and 
casts with a history of acute nephritis; or, noncompensable 
hypertension under Diagnostic Code 7101. 38 C.F.R. § 4.115a.

In this case, the evidence does not show that the veteran has 
recently had either a voiding dysfunction or a urinary tract 
infection due to his service-connected disorder.  Indeed, as 
indicated above, on most recent VA genitourinary examination 
in July 1999, it was noted that the veteran required no 
padding, showed no signs of incontinence, and there was no 
evidence of prostatitis and epididymitis at present.

Although the veteran has reported frequent nocturia several 
times per evening, the objective evidence of record does not 
support his reports.  None of the medical evidence of record 
shows that the criteria for an evaluation in excess of 10 
percent have been met.  Accordingly, his claim for an 
increased rating for residuals of prostatitis and 
epididymitis must be denied.

2.  Residuals of Seborrheic Dermatitis

There are numerous post-service medical records indicating 
that the veteran has been prescribed tar shampoo and various 
topical medications to control his residuals of seborrheic 
dermatitis on the face and scalp.  However, on VA examination 
in March 1998, there were no present findings of seborrheic 
dermatitis, although the veteran was using hydrocortisone to 
control skin lesions.  Essentially, the medical record 
demonstrates that the veteran's residuals of seborrheic 
dermatitis are well controlled with treatment by medication.

The rating schedule provides that a 10 percent evaluation is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration, or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or a 
condition that is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

The Board finds that none of the medical records on appeal 
demonstrate that the veteran's residuals of seborrheic 
dermatitis includes constant exudation or itching, extensive 
lesions, or marked disfigurement.  Similarly, none of the 
records includes a medical opinion that the veteran's 
service-connected disorder causes ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or a condition that is exceptionally 
repugnant.  Instead, the degree of involvement demonstrated 
by the medical record is contemplated by the currently 
assigned 10 percent rating.  Most significant was the most 
recent VA examination that demonstrated that there was no 
current findings of residuals of seborrheic dermatitis.  The 
foregoing opinion stands uncontradicted in the record.  
Consequently, the Board finds that the veteran does not meet 
the criteria for an increased rating for this disorder.

3.  Residuals of Chest Wall Pain

Recent medical records have been negative for complaints of 
musculoskeletal chest wall pain, and instead have indicated 
numerous complaints of abdominal pain related to a variety of 
gastrointestinal disorders.  Most significantly, VA 
examination of the spine in July 1999 revealed no evidence of 
musculoskeletal chest wall pain.

The veteran's residuals of chest wall pain disorder is 
currently evaluated as myositis, which is to be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5021.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71, Diagnostic Code 5003.

As the veteran's service connected residuals of chest wall 
pain are essentially currently asymptomatic, as shown by most 
recent VA examination, the Board can find no basis for an 
evaluation in excess of the currently assigned 10 percent 
rating.



4.  Residuals of Low Back Pain

Numerous medical records discussed above indicate that the 
veteran experiences severe limitation of motion of the 
lumbosacral spine, as well as occasional muscle spasm.  The 
veteran has undergone multiple back surgeries and there is 
degenerative disc disease diagnosed at multiple levels of the 
spine.  However, numerous medical records also indicate that 
the veteran can walk, and heel toe walk normally.  VA 
examination of the spine in July 1999 indicated the veteran 
dressed and undressed without difficulty.  VA examination of 
the peripheral nerves in July 1999 demonstrated normal 
strength and sensory findings for all extremities.

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (1999).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran's lower back disability is currently 
evaluated at the maximum rating under Diagnostic Code 5293.  
The current 60 percent evaluation contemplates a pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  With respect to musculoskeletal 
back disorders, a higher evaluation (100 percent rating) is 
potentially available only under Diagnostic Code 5285 (for 
residuals of a fracture of a vertebra with cord involvement, 
rendering the individual bedridden, or requiring long leg 
braces), or under Diagnostic Code 5286 (where the evidence 
demonstrates complete unfavorable ankylosis of the entire 
spine).

The Board is of the opinion that the recent findings 
demonstrate that the veteran's service connected low back 
disability is properly evaluated at the maximum 60 percent 
level under Diagnostic Code 5293.  The complaints of pain 
made by the veteran are contemplated in the 60 percent 
disability, and are not subject to a higher evaluation.  In 
this regard the Board notes that the VA examiner was unable 
to say that the range of motion or spinal function was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance in accordance with DeLuca.  Furthermore, the 
veteran is not entitled to a 100 percent rating under either 
Diagnostic Code 5285 or Diagnostic Code 5286, since his low 
back disability is not shown to involve either residuals of a 
fracture of a vertebra or ankylosis.  As such, this claim 
must be denied.

5.  Conclusion for All Increased Evaluation Claims

In reaching its above determinations, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As noted 
above, consideration has been given to the impact of the 
veteran's pain on his service-connected disability 
evaluations, as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, the Board has considered whether the 
schedular criteria are adequate to evaluate each disability 
under consideration. However, there is no showing that any of 
the disabilities currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that no disability is 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, no condition is shown to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand any of the increased 
rating claims to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 3.102, 4.3, but does not find the 
evidence with respect to any is of such approximate balance 
as to warrant its application.  The preponderance of the 
evidence is against all of the veteran's claims for increased 
evaluations.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claims for 
increased evaluations.  The veteran has not informed VA of 
the existence of any available evidence or further relevant 
records that exist.  Hence, the Board concludes that there 
are no additional pertinent records of treatment which are 
not in the claims folder and would be available.  See Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).


ORDER

In the absence of evidence of well-grounded claims, service 
connection for actinic keratoses and basal cell carcinoma, 
and also for renal cysts, is denied.

Service connection for degenerative joint disease of the 
right shoulder is granted.

New and material evidence has not been submitted to reopen 
the claim for service connection for multiple joint 
arthritis, to include arthritis of the cervical spine.

Entitlement to an increased evaluation for the veteran's 
service connected residuals of prostatitis and epididymitis, 
beyond the currently assigned 10 percent disability 
evaluation, is denied.

Entitlement to an increased evaluation for the veteran's 
service connected residuals of seborrheic dermatitis, beyond 
the currently assigned 10 percent disability evaluation, is 
denied.

Entitlement to an increased evaluation for the veteran's 
service residuals of chest wall pain, beyond the currently 
assigned 10 percent disability evaluation, is denied.

Entitlement to an increased evaluation for the veteran's 
service connected residuals of low back pain, beyond the 
currently assigned 60 percent disability evaluation, is 
denied.



REMAND

As to the issue of the veteran's entitlement to TDIU, the 
Board notes that service connection for degenerative joint 
disease of the right shoulder has been granted by this 
decision.  The rating to be assigned this disorder (and the 
corresponding extent of impairment) is inextricably 
intertwined with the veteran's claim for TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  It thus is necessary 
for the RO to determine the percent disability evaluation to 
be assigned the right shoulder disorder, and to take the 
extent of impairment attributable to that disorder in 
determining the veteran's entitlement to TDIU.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should review the claims file 
in order to evaluate the veteran's 
degenerative joint disease of the right 
shoulder, which has been granted service 
connection by this decision. 

2.  After doing so, the RO should 
readjudicate the issue of the veteran's 
entitlement to a total disability rating 
due to individual unemployability due to 
his service connected disorders.  Any 
additional development required, to 
include scheduling additional physical 
examinations, should be undertaken if 
appropriate.  

3.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 


